 184DECISIONSOF NATIONALLABOR RELATIONS BOARDClintonCorn Processing Company,a Division ofStandard Brands,IncorporatedandCharles E.Smith.Case 38-CA-1034November 15, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 29, 1971, Trial Examiner Benjamin A.Theeman issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief;General Counsel filed limitedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and the entire record in this case,' and findsmerit in Respondent's exceptions. Accordingly, weshall dismiss the complaint for reasons set forthhereinafter.CharlesE.Smith,Charging Party herein, wasemployed by Clinton Corn Processing Company(hereinafterCCPC), the Respondent herein, at itsClinton, Iowa, plant from September 1955 to June1967. Smith started work with CCPC as a generallaborer, became an electrician apprentice a year later,and became a journeyman electrician in Respon-dent's electrical department in 1959. Smith continuedin that capacity until he left the Company in 1967.From the beginning of his employment with Respon-dent, Smith was a member of the American Federa-tion of Grain Millers Local No. 6 (hereinafter Local6),which represented all of the Respondent's hourlyand piecework employees in its production andmechanical work for purposes of collective bargain-ing.Smithwas active in Local 6 while a CCPCemployee. Early in his employment he became adepartment steward in the corn elevator department.During his electrician apprenticeship, he becamedepartment steward for the electrical department. In1964 Smith became a Local 6 trustee. In 1965 Smithwas elected as a member of Local 6's Labor RelationsCommittee, a plantwide committee which acts tosettle grievances and contractual disputes. In the earlypart of 1966, Smith became the chairman of the LaborRelations Committee, a position he held until he leftthe Company. In the early part of 1967, the businessagent of Local 6 resigned his position and, until a full-1Respondent has requested oral argument This request is herebydenied because the record, the exceptions, and the briefs adequatelytime business agent could be hired, Smith assumed thebusiness agent's position on a part-time basis. Smithworked 2-1/2 days as a business agent and 2-1/2 daysin the plant as an electrician. In June 1967, Smithvoluntarily resigned from CCPC, explaining hisresignation as a matter of taking an opportunitywhere he could make more money. He became anelectrician in the building trades. After Smith leftCCPC, he became a member of Local 145, Interna-tional Brotherhood of Electrical Workers. At the timeof the hearing, Smith was president of the AFL-CIOClintonLabor Congress having served as vicepresident until January 1971. The Labor Congressdisseminates AFL-CIO information to Local 6.When the contract between Local 6 and CCPCexpired in 1968, negotiations were entered into.During the 1968 negotiations a work stoppageoccurred and lasted about 53 days. Employees did notreport to work. Local 6 did not establish a picket line.CCPC outside contractors and their employeescontinued to work on their jobs on CCPC premises. Inthe fall of 1968 after the contract had been renegotiat-ed and CCPC was operating again, Harold LeVin,manager of engineering, issued a verbal orderforbidding Smith to be allowed on the CCPC premisesas an employee of an outside contractor. This orderwas transmitted orally to CCPC management includ-ing Paul Cagley. The reasons for this order are thebasic issue in this proceeding.After Smith left the employment of CCPC, he wason the premises of CCPC on three separate occasionswhile in the employ of electrical contractors. On orabout September 18, 1970, Smith was employed byRobbins Electric of Clinton, Iowa, at the CCPCpremises. Robbins was involved in a project on asyrup dryer in the sugar house. Smith worked forRobbins on the CCPC premises until September 30,1970.On this date Production Manager LeonardLewis reported to Manager of Project EngineeringPaul Cagley that Smith was on the company premises.According to Cagley, on the basis of that report, hecontacted Jim Harris, manager of Robbins Electric,that afternoon. Cagley told Harris that he found outthat Smith was working for Robbins in the plant andthat he wanted Smith removed from the premises.Cagley testified at the hearing that he consulted withno one as to his decision to have Smith removed fromRespondent'spremises.According to Cagley, thebasis of his decision was a direct order by LeVin, animmediate supervisor who had previously left Res-pondent's employ. The order was that Smith was notto be allowed on the CCPC premises. According toCagley, the order was issued sometime in the fall of1968during the work stoppage caused by thepresent the issues and the positions of the parties.194 NLRB No. 32 CLINTON CORN PROCESSING CO.185expiration of Respondent's contract with Local 6.After Smith left CCPC employ, he talked to about sixof the CCPC journeymen electricians about theadvantages of working for the building trades ratherthan for CCPC. Some of the conversations were bytelephone,whileothersoccurred on the CCPCpremises. The record shows that CCPC supervisorswere aware of this solicitation of CCPC electricianswhile it was occurring in 1967 and 1968.2On October 30, 1970, Charles E. Smith filed acharge alleging a violation of Section 8(a)(1) of theNational Labor Relations Act by Clinton CornProcessing Company. The complaint was issued onFebruary 26, 1971, and alleged that Respondentinterfered with, restrained, and coerced "its employ-ees" by maintaining and enforcing "a rule or policyprohibitingCharles E. Smith from working on itspremises while in the employ of a company doingbusiness with Respondent," and on September 30,1970, "attempted to cause and did cause RobbinsElectrical Co.. . . to discharge Charles E. Smith fromRobbins' project" at Respondent's premises, becauseof such "union activities on behalf of Local 6, GrainMillers and/or concerted activity protected by theAct," in violation of Section 8(a)(1).3Rejecting a contention by the General Counsel, theTrial Examiner concluded that the record was freefrom any evidence of union hostility on the part ofCCPC or discriminatory action directed at Smith. TheTrial Examiner found and concluded that Smith'sactivities on behalf of Local 6 while he was employedby the Respondent did not motivate Respondent'saction as alleged in the complaint. The Trial Examin-er further found that there was no evidence in therecord to show that CCPC had attempted to get, orrequested, Robbins to terminate Smith's employment.Accordingly, the Trial Examiner recommended thatthe allegation of causing Smith's discharge containedin the complaint be dismissed.Respondent maintained at the hearing and in itsbrief to the Trial Examiner that it directed Robbinsnot to permit Smith on its premises in 1970 as anemployee or superintendent of Robbins, solelybecause of Smith's actions in attempting to induceelectricians to leave the Respondent's employ. In thisregard the Trial Examiner concluded that Respon-dent's directive barring Smith from its premises waspredicated in part on Smith's actions since leavingCCPC and attempting to get CCPC electricianjourneymen to leave and to obtain work in thebuilding trades. The Trial Examiner further conclud-2A number of the discussions by Smith occurred during the workstoppage of 1968. One of the electricians was named Johns. In September1968, while the stoppage was still in effect, Johns left the employ of CCPCto accept a job with Smith who was then general foreman with LangrehrElectrical Company. The Trial Examiner concluded that Smith played animportant role in Johns' transfer of employment particularly in fight of hised that such conduct by Smith was not a protectedactivity,but a valid reason for the order keepingSmith off the CCPC premises.In addition, however, although neither alleged inthe complaint nor proven by the General Counsel atthe hearing, the Trial Examiner found that Smithencouraged and attempted to induce outside contrac-tors not to work on CCPC's premises during the 53-day work stoppage in 1968. The Trial Examinerconcluded that such conduct "is a concerted activityprotected by Section 7 of the Act," which "mayclearly be considered an attempt by Smith to assistLocal 6, a labor organization, in its efforts to negotiatea new contract with CCPC." The Trial Examinerfurther concluded that such conduct was "a substan-tialmotivating factor for the order and under thosecircumstances the issuance of the order and the actiontaken by CCPC thereunder constitute a violation ofSection 8(a)(1) of the Act." The Trial Examinerrecommended an order and notice, requiring Respon-dent to notify its employees and contractors to whomRespondent's ban was directed, that it will notimpose, maintain, or enforce any rule "prohibitingemployees of its contractors from working on CPPCpremises because employees have engaged in concert-ed activities protected by the Act," and also recom-mended that Respondent pay Smith backpay "for anyloss of earnings he may have suffered by reason ofCCPC orders ...."The Trial Examiner found that the record did notshow Smith's activities succeeded in inducing outsidecontractors except as contained in Cagley's affidavitto the Board. Cagley testified that LeVin told him inthe fall of 1968 that he had received reports that Smithwas attempting to persuade Respondent's employeesto "leave our employ" and directed him "not to allowMr. Smith in our plant." No other reason for thedirective was mentioned by LeVin at the hearing. TheTrialExaminer, however, found that LeVin toldCagley that there were two bases for the order barringSmith from Respondent'spremises,one being thatduring the work stoppage Smith had been trying toinduce outside contractors not to work on CCPC'spremises. The Trial Examiner relied solely on Cagley'spretrial affidavit which was uncorroborated by anyevidence, was contradicted by Cagley's own testimo-ny, and was expressly denied by LeVin, who made thedecision to issue the directive. This affidavit wasintroducedby the General Counsel solely for"impeachment purposes." Contrary to the TrialExaminer, we believe that all the relevant evidencestatementthat Langrehrwas "always looking for skilled electricians."3In response to Respondent's motion for more definite statement andthe TrialExaminer's order therein, General Counsel specifiedthat the"concerted activities"referred to in the complaint involved certain unionactivitieson behalfofLocal 6.Respondent'sanswer denied thecommission of any unfair labor practices. 186DECISIONS OF NATIONALLABOR RELATIONS BOARDproves that Respondent barred Smith from itspremises only because of his unprotected conduct ininducing Respondent's employees to quit. The recorddoes not show that during the work stoppage of 1968Smith actually induced or tried to induce thecontractors and their employees to stay away fromCCPC premises. This showing is contained in Cag-ley's statement to the Board as allegedly told him byLeVin. This pretrial affidavit was introduced by theGeneral Counsel for impeachment purposes only, andwe will not consider it as substantive or affirmativeevidence. There is, therefore, no substantive evidencehere as to the facts asserted in the affidavit, and theGeneral Counsel has not proven his case by apreponderance of the evidence. Accordingly, we find,contrary to the Trial Examiner, that in the circum-stances of this case Respondent did not violateSection 8(a)(1) of the Act. We shall therefore dismissthe complaint.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.4The Trial Examiner concluded that Smith had taken a strong racistposition during the 1966 bargaining session.We do not think that thisconclusionby the TrialExaminer is supportedby the evidence.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner: The complaintas amended' alleges that Clinton Corn Processing Compa-ny (CCPC or Respondent) since April 30, 1970, hasprohibited Smith from working on its premises while in theemploy of a company doing business with CCPC and onSeptember 30, 1970, caused Robbins Electrical Co.(Robbins), an employer doing business with CCPC, todischarge Smith because of Smith's union activities; thatsaid actions were and are in violation of Sections 8(a)(l)and 2(6) and (7) of the National Labor Relations Act, asamended 29 U.S.C. Sec. 151,et seq.(the Act). Respondent'in its answer denied committing the unfair labor practices.Pursuant to due notice, a hearing was held before me onApril 8, 1971, in Clinton, Iowa. All parties appeared andwere represented by counsel. Each was given full opportu-nity to participate, adduce evidence, examine and cross-examine witnesses, and argue orally. The General Counseland CCPC submitted briefs that have been read andconsidered.Upon the record in the case and from my observation ofthe witnesses, I make the following:iThe complaintissuedon February 26, 1971, was amended at thehearing. Thecharge wasfiled by Smith on October 30, 1970.FINDINGS OF FACTI.THE ISSUESThe issues are adequately stated in the statement of thecase, above.H. BUSINESSOF RESPONDENT (CCPC)Respondent, a Delaware corporation, owns and operatesa place of business in Clinton, Iowa, for the manufactureand sale of products processed from corn. During the 12months preceding the hearing, CCPC sold and shippedfrom the Clinton plant finished products valued in excess of$50,000 to points outside the State of Iowa. Also, CCPCduring the same period, purchased " and caused to betransferred and delivered to its Clinton plant goods andmaterials valuedin excessof $50,000 which were transport-ed to the Clinton plant directly from States other thanIowa.It is found, as admitted by CCPC, that its operationsmeet the Board's jurisdictional standards and that CCPC isand has been an employer affecting commerce within themeaning of Section 2(6) and (7) of the Act.III.THELABOR ORGANIZATIONSLocal6,AmericanFederationofGrainMillers(AFL-CIO), and Local 145, International Brotherhood ofElectricalWorkers (AFL-CIO), each is, and has been alabor organization within themeaning ofSection 2(5) of theAct.IV. THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundCCPC employs between 1,500 and 1,600 employees in itsplant in Clinton, Iowa. Since at least 1955, under collective-bargainingagreementswith CCPC, Local 6 has representedthe production and maintenance employees in a unit ofapproximately 1,000 employees. The agreements set out"Standards of Apprenticeship for the various tradesemployed in the plant" including electricians. The programrecognizesthat definite training is necessary "in order toachieve the, highest skill" in the trades and sets forthminimum requirements that the apprentice must meet tobecome a journeyman. The program covers a term of "notless than 8000 hours" (approximately 4 years) with hourlypay graduating from $3.56 to $4.28 per hour.2 Theapprenticeship system is carried out under general directionof an employee of the Company with the advice of a jointadvisory committee including union representatives. TheCompany has a considerable investment in the apprentice-shipprogram and desires that after completion thejourneyman will remain in CCPC's employ.2As setforthin the current agreement dated August1, 1970. CLINTON CORNPROCESSING CO.B.Smith Becomes a Journeyman Electrician atCCPC and Leaves To Accept Higher Pay in theConstruction IndustrySmith started with CCPC as a general laborer inSeptember 1955. After working in the corn elevatordepartment, he became an electrician apprentice andentered the apprenticeship training program in July 1959.In January '1963 he became a journeyman electrician: InJune 1967, he voluntarily left the employ of CCPC to accepta job as general foreman with Langrehr ElectricalCompany,3 a contractor in the building trades in Clinton.Smith'sreasonfor the change was that a journeymanelectricianin the building trades could and did receivehigher wages than a journeyman with CCPC 4C.Smith Is Active in Local 6 While a CCPCEmployeeThe first position Smith held with Local 6 wasdepartment steward in the corn elevator department .5 Hisfunctionwas to process grievances. Next, he becamesteward in the electrical department performingsimilarfunctions.While he was shop steward in the electricaldepartment, a dispute arose between Local 6 and CCPCover the question of contracting work out on a part-timebasis.The consent of the steward was necessary. Smith metwith LeVin, manager of engineering, and they failed toresolve the question. The events of this meeting as testifiedto by Smith were as follows:Iwould say that there was something that Mr. LeVinfelt that should be contracted out and I was just asopposed to it and I felt it was work that our people cando and so I refused to sign an agreement that wouldallow this work to be contracted out. And Mr. LeVinsent for me and said I should appear in his office, and Idid.We had quite a discussion on it. I think Mr. LeVinwas pretty unhappy that I wouldn't agree.A. It wasn't really part of the contract. It wassomething that was agreed to by the union andcompany just on part-time basis or just during thisparticular phase of construction.*****And because this was tying into the existing work, itwas under the contract stating that maintenance peoplewould take care of it, so in order to allow the companyto contract out maintenance people work we had toagree in a department saying well, we don't have time todo this work and so it's all right with us if the companycontracts it out.In 1964, he became a union trustee whose duties were togo over the treasurer's report. In 1965, Smith became amember of the four-man labor relations committee of Local6. Its function was to settle grievances and disputes, and3The record is corrected to reflect this spelling of the name wherever itappears.4 Smith testified that he was never criticizedwhile at CCPC;and that heenjoyedhis workat CCPC anddid not leave because he wasunhappy.187interpret the labor contract. The committee held weeklymeetings. Also the committee met and dealt with CCPC'spersonnel manager, productionmanager, superintendent ofthemechanical division, and other company officials ongrievances and other disputes. Smith continued with thecommittee until he left CCPC in 1967. For awhile in 1966he was chairman of the committees Early in1967,Smithbecame business agent for Local 6. As such with thepermission of CCPC he worked 2-1/2 days per week forCCPC.As a Local 6 official and member of the negotiatingcommittee Smith was a member of the five-man bargainingteam that participated in contract negotiations. In 1966, thenegotiationswithCCPC continued from July throughSeptember, during which time a strike of 2 weeks' durationoccurred.Also, some of the 1966 negotiationsessionsgenerated considerable heat and rancor because of racistcomments made by Smith. (See sec. IV,D, infra.)D.Smith's PersonalityTheGeneralCounsel through characterwitnessesshowed that Smith was levelheaded, had the capacity toperform outstandingly in any job, was a dedicated unionofficer, and was aggressive. As to the last characteristic oneof the witnesses testified that Smith's aggressive nature gaverise to unpleasant situations. The witness had taken part inthe 1968 negotiations between Local 6 and CCPC. Herelated that Smith'sname cameup early in the 1968negotiations because of Smith's behavior in the 1966negotiations. In pertinent part, the witness showed:During the course of the negotiations one day Mr.Wilden and Mr. Lewis got into a heated discussion onsome aspect of the proposals, ... and Mr. Lewis madethe remark that this particular year he wasn't going tostand for being abused or any slurs made to hisnationalityor ethnic background. . . . After thetempers got cooled down Mr. Wallace and Mr. Lewisexplained that during the negotiations of 1966 thetactics that were used by the union, namely one of thecommittee members for the union, Charles Smith, hadcaused the company . . . quite a bit of problem ... .And they accused Charles Smith of most of theproblems that took place that particular year.Q.Thereafter did Local 6 take any action in,regardsto this situation?A.Yeah, it started to appear to us as though therewere some ill feelings being held over from the `66negotiations and so either the next day or somethingclose to it we made a formal apology to the companystating that we weren't interested in the negotiations of`66 andalso that as far as we were concerned what thecommittee of two Irishmen, an Italian, and a Jew on ourcommittee, we are in sort of a glass house as far asanybody else's nationality, and we attempted to clearthe air and proceed with the negotiations of `68 and notget back to any of the things that happened during the`66.5 In addition to union officials,therewere approximately 50 unionstewards functioningat CCPC.6 In this capacity he acted as union business agent during the latter'sabsence. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Smith Is Active in Local 145 and the ClintonLabor Congress After Leaving CCPCImmediately after leaving CCPC Smith became amember of Local 145. At the time of the hearing, Smith waspresident of the Clinton Labor Congress having been vicepresident until January 1971. The Labor Congress dissemi-nated AFL-CIO information to Local 6. Representatives ofLocal 6 attended meetings of the Congress where Smithcommunicated with them.F.After Smith Left CCPC Employ He Talked ,With CCPC Electricians About Leaving CCPC ToWork in the Building TradesIn June 1967, Smith arranged for his employment withLangrehr Electric and was on the payroll of that companyfor 1 week before he left CCPC. After leaving CCPC, hetalked to about six of the CCPC journeyman electriciansabout the advantages of working for the building tradesrather than for CCPC. These conversations continued for aperiod of approximately 18 months. Some of the conversa-tions wereby telephone, but others occurred on the CCPCpremises.7The record shows that CCPC supervisors wereaware of Smith's solicitation of CCPC electricians while itwas occurring in 1967 and 1968. A number of thediscussionsoccurred during the work stoppage of 1968.8One of the electricians was named Johns. In September1968 while the stoppage was still in effect Johns left theemploy of CCPC to accept a job with Langrehr.9 Smith wasthen general foreman for the latter concern. It is notdifficult to conclude that Smith played an important role inJohns' transfer of employment particularly in light of hisstatementthat Langhrer was "always looking for skilledelectricians. "10G.CCPC Issues an Order Forbidding Smith ToWorkon itsPremisesThe contract between Local 6 and CCPC expired in 1968.As stated above negotiations were entered into. During the1968 negotiations, a work stoppage occurred that lastedabout 53 days. Employees did not report to work. Local 6did not establish a picket line. CCPC's outside contractorsand their employees did work on their jobs on CCPCpremises.In the fall of 1968 after the contract had beenrenegotiated and CCPC was operating again, HaroldLevin,manager of engineering, issued 'a verbal orderforbidding Smith to be allowed on the CCPC premises asan employee of an outside contractor. This order wastransmitted orally to the CCPC management including7Smith testified.Q.You might have talked to them on the Clinton Corn premises?A.May have.Q.During their working hours?A. It's possible, yesQ.At any rate, you are fairly clear its about a half a dozenindividuals that you talked to?A Give or take two or three.8 See first paragraph next section9 Smith testified.Q . . do you know Bobby Johns?A.Yes, I do.Paul Cagley, manager of project engineering. Levin toldCagley that there were two bases for the order: Levin hadreceived reports that Smith had (1) been attempting toinduce CCPC electricians to leave CCPC; and (2) thatduring the stoppage Smith had been "trying to convincecontractors personally to leave [the CCPC] plant." Theorder was still effective at the time of the hearing. .Cagley in an affidavit given to the Board prior to thishearingmade the statement contained in quotes above,concerning Smith's attempts to convince contractors. Itappears twice in the affidavit. Cagley in the affidavit statesthat was what Levin said when Levin gave him the order.On the stand, Cagley testified that subsequent to giving theaffidavit he checked with Levin and learned that Levin"does not necessarily remember that this was a point."Cagley testified further that at the time he made theaffidavit it was his understanding of the conversation withLevin that the order was based on the two points. Levintestified for Respondent. He stated he had received reportsconcerning Smith in 1968 after the strike was over. Histestimony was:A. It was reported to several members of my staffthatMr. Smith was working on the premises and hadduring that period of time attempted to persuadeseveralmembers of the electrical shop to leave thecompany and work for contractors or in the construc-tion industry on the premises.Q.Now, did you have any subsequent conversationwith Mr. Cagley about this subject?A.Yes, based on the reports that I received it wasmy decision that it would be to our advantage for Mr.Smith not to be on the property, and I so directed Mr.Cagley to take that action.Q.Do you recall any reports about-about Mr.Smith's activity during the work stoppage with respectto attempting to get contractors not to come into theplant and work?A. I do not.Q. . . . You have mentioned the reports you havereceived about Mr. Smith. Did any other factors besidesthese reports play a part in your decision?A.They did not.On the basis of the foregoing, the record as a whole, andobservation of the witnesses, the statements contained inCagley's affidavit on this subject are credited. Accordinglyit is found that when Levin gave Cagley the reasons for theorder to keep Smith off the CCPC premises in 1968 one ofthem was a statement to the effect that Smith during theQ.Then he terminatedhis employment withClinton Corn atapproximatelySeptember of 1968; is that correct?A.Well, Iam not sure, but I suppose ifyou have got it there, yes.Q.And whodid hego towork for?A.LanghrerElectric.Q. I see. And you talked to Bobby John about the advantagesand opportunities in the building and constructionindustry; didn'tyou?A.Yes.10 Smith mentionedthisfact to a numberof other CCPC employeesalso. CLINTON CORNPROCESSING CO.189stoppage had been "encouraging outside contractors not towork for[CCPC]. "11H.Smith'sEmployers Are Asked by CCPC ToKeep Smithoff CCPC PropertySmith continued working as a foreman for Langrehr untilearly 1969.In the fall of 1968,Langrehr was asked to bid ona lighting project in one of theCCPCbuildings.Asforeman,Smith wenton the CCPCpremises to assist inmaking the bid where he spent approximately 2 hours. Thejob was awarded to Langrehr.About 2 weeks-later,Langrehr told Smith that he had received a call fromLarson, the CCPCelectrical engineer and was told that heshould not bring Smithon the CCPCpremises.No reasonwas given.Smith was not assignedto the CCPC job.Langrehr assigned him as foreman on another job.12InMay or June 1970,Smith was working for CapitalElectric.As an employee of Capital,Smith went on thepremisesof CCPC tocomplete a project to terminate "somehigh voltage lines."He was on theCCPCpremises for 2weeks.The record contains no evidencethat CCPC knewSmith was on the premises,13 or that anything occurredbecause of Smith's presence.In September 1970,Smith was working for RobbinsElectric.Thatcompany had a job to do on a syrup dryer onthe CCPC premises.Smith as an employee of Robbins withGil Thomson,his supervisor,went on CCPC premises onSeptember 18, 1970.Smith worked on the project untilSeptember 30, 1970,when he wastold byHarris, owner ofRobbins Electric,thatCCPChad requested that Smith"was to be taken off the Clinton premises."As shownbelow,though not requested to doso by CCPC, Harrisdischarged Smith.The record contains no evidence that since September 30,1970, Smith has been on the CCPC premises;nor does itcontain any evidence of actionby CCPCto keep Smith offits premises other than the continued existence of the verbalorder in CCPC.14I.The Eventsas TheyOccurred on September 30,1970On September 30, 1970, Lewis, project manager forCCPC, reported to Cagley that Smith was on the CCPCpremises as an employee of Robbins working under GilThomson. Cagley, acting on his own initiative under theverbal order that had been issued by LeVin in 1968, calledHarris, owner of Robbins, and asked him to remove Smith.He told Harris it did not have to be done immediately, "justnot to have him come in . . . the next morning." About2:30 p.m., Thomson told Smith he had just received a callfrom Harris, Robbins' manager, that Smith was to reportwith his tools at the company storage shed at 4 p.m. thatday. No reason was given to Smith.11The record does not show Smith's activities to induce outsidecontractors except as is contained in Cagley's statements. As shownhereafter, it is not considered essential that the activities be determined12 In 1969, Langrehr procured another CCPCjob At that time, Cagleyinformed Langrehr that Smith could not be his superintendent.13Contractors working on CCPC premises report their employees to thecompany office and a badge number is issued to the employee.14At the time of the hearing, Smith was employed by an outsideAt 4 p.m., Harris, Thomson, and Smith were at the toolshed. Harris stated that at the request of CCPC Smith "wasto be taken off the Clinton premises." Harris told Smiththat he had his paycheck through that day and that he wasgoing to have to let him go; that it was not because of hiswork that he was removing him; and that for any furtherinformation, Smith would have to talk to Cagley.Smith with his tools and lunch bucket went to Cagley'soffice. The latter had left for the day. Smith went home andabout 5 p.m. called Cagley. Smith wanted to know thereason for the action; told Cagley it could affect hisemployment; and if it was because of his union activitiesthere could be a problem.15 Cagley told Smith that he hadreceived a call from a superior telling him to get Smith offthe CCPC premises; that he- did not know the reasons whybut he would check; and that if Smith called him back thenext evening he would let him know.About 5 p.m., October 1, 1970, Smith called Cagley.Cagley told him that he had spoken to Lewis who hadstated that it was something Smith "had done or saidsometime prior to this, possibly 2 years prior, while [Smith]was working for another electrical contractor"; that neitherLewis nor Cagley could find out anything, "only that it wason orders of Mr. Harold LeVin, manager of engineering."Smith was told nothing more then or since. After that dayhe did no work for Robbins. Robbins had jobs goingelsewhere on September 30, but, rather than transferelectricians from one of these jobs to CCPC and substituteSmith, Robbins let Smith go. There is no evidence in therecord to show that CCPC had attempted to get orrequestedRobbins to terminate Smith's employment.Smith concedes that, when he spoke to Cagley, Harris, orThomson, none indicated that CCPC had requested hisdischarge.On the basis of the foregoing and the record as a whole, itis found that CCPC did notcauseRobbins to dischargeSmith as alleged in the complaint. The General Counselappears' to be in accord with this finding in that he does notargue in his brief that Smith's discharge was caused byCCPC. Accordingly, it is recommended that the allegationof discharge contained in the complaint be dismissed.J.CCPC Gave Two Reasons for Keeping Smith offitsPremises-One a Protected Activity under theAct, the Other NotUpon the foregoing facts and on the record as a whole, itis found that CCPC in 1968 issued a verbal order that is stilleffective under which Smith as an employee of an outsidecontractor was not to be allowed on CCPC premises; thatthe order was transmitted to at least two outside contractorswho employed Smith and who as a result of said orderdiscontinued to -use Smithas anemployee on CCPCpremises. The order was predicated on two factors (1) thatSmith encouraged and attempted to induce outsidecontractor.Since leaving theCCPC in June1967, Smith was employed asan electrician by approximately 13 electrical contractors includingLangrehr, Capital,and Robbins. Smith worked as a foreman and as anemployee for the contractors15There is considerable doubt that Smith said"if it was because of hisunion activities, etc." If it was said no significance is placed on thestatement. 190DECISIONS OF, NATIONAL LA13OR RELATIONS BOARDcontractors not to work on CCPC's premises during the 53-day work stoppage in 1968; (2) that since leaving CCPCSmith advised, recommended, or induced CCPC electricianjourneymen to leave CCPC and to obtain work in thebuilding trades.16 Thus, it is evident that there existed at thetime of the issuance of the order on September 30, a "mixedmotive" situation.Factor (1) is a concerted activityprotected by the Act; factor (2) is not a protected activitybut a valid basis for the order. As shown hereafter, factor(1) is a substantial, motivating factor for the order andunder those circumstances the issuance of the order and theaction taken by CCPC thereunder constitute a violation ofSection 8(a)(1) of the Act.Discussion and ConclusionsThere is little doubt that factor (1) was a substantial ormotivating factor leading to the issuance of the order.CCPC was aware of Smith's relations to the electriciansprior to the 1968 work stoppage. CCPC made no move,however, to prevent Smith's actions until after the workstoppage when the information relative to his actions to theoutside contractorswas known. It may be that Smithcontinued talking to the electricians during the stoppage.He succeeded in getting Johns to leave. These may havebeen contributing factors. Nevertheless, special emphasiswas given to the factor of the assistance to Local 6 and thesolicitation of the outside contractors. This leaves littledoubt that factor (1) was at least one substantial, ormotivating reason for the issuance of the order. Theexistenceof other valid reasons does not whitewashCCPC's discriminatory action.17The record does not show that during the work stoppagein 1968 Smith actually induced or tried to induce thecontractors and their employees to stay away from theCCPC premises. This fact is contained in Cagley'sstatement to the Board as told to him by LeVin. It is notessentialthat this fact actually occurred. What is essential isthe fact that LeVin ordered Smith to be kept off CCPCpremises because he understood Smith had engaged in suchactivities. The conduct attributable to Smith (i.e. inducingand encouraging subcontractors of CCPC from working atCCPC while Local 6 was engaged in a strike) may clearly be16 The General Counselcontendserroneously that a thirdreason wasSmith's union activities whilehe was an employee of CCPC. The recorddoes notsupport the General Counsel's contention The recordis free ofany evidence of union hostility on the part of CCPC as it is free of anydiscriminatory action directed at Smith withhis longhistory of unionactivity while a CCPC employee or any otherstewardor Local 6 official.ThatSmith was not mistreatedby CCPC isshown amongother things bythe latter's consentthat Smith work 2-1/2 daysper week as a businessagentfor Local 6 and 2-1/2 days as a CCPC employee. The GeneralCounsel refersspecifically to themeeting betweenLeVin and Smith whenthe latterwas a unionsteward in the electrical departmentas an instance ofunion activity that gave rise to animosity against Smith. The meetingoccurred prior to 1964and istoo remotein tune tocarry weight or besignificant in 1968 or1970. The recordindicatesno more than that theeventoccurred and LeVinwas displeased;no subsequent action by LeVinis shown thathas any connection with the meeting. The General Counselalso asserts that antiunion biaswas generatedagainst Smithbecause of theheated 1966bargainingsession. If an anti-Smith feelingresulted, it was notdue to unionactivity,but to thestrong racistposition taken by Smithduring the 1966 session.The heat engenderedthen and whichemergedagainin 1968 resultedfrom Smith'sracialprejudice,nothis unionactivities.The 1968 negotiators judged the actionwhenthey decided theyconsidered an attempt by Smith to assist Local 6, a labororganization, in its efforts to negotiate a new contract withCCPC. As such it constitutes a concerted activity protectedby Section 7 of the Act.18 The CCPC order keeping Smithoff its premises as an employee of another employerdeprives Smithof a meansof employment for a reasonproscribed by the Act. Such an'order interferes with and isrestrainingand coercive of the rights of employeesguaranteed by the Act and as a result is violative of Section8(a)(1) of the Act.19It follows that CCPC's request to Robbins that Smith bekept off the premises was also violative of the Act. Theauthorities are clear that where an employee is deprived ofemployment because of participation in concerted activitiesthe Act is violated. Cf.Phelps Dodge Corp. v. N.LR.B.,313U.S.177; N.L.R.B. v. Washington Aluminum Company, Inc.,370 U.S. 9. The latter involved a discharge for engaging inconcerted activity. The proscription contained in the Act isbroad enough to include a refusal to permit Smith to workon CCPC premises because he engaged in a protectedactivity even though as an employee of a contractor and notof CCPC. SeeFabric Services, Inc., supra.V. THE REMEDYPursuant to Section 10(c) of the Act,as amended, Irecommend that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found,and in any like or related conduct, and take certainaffirmative action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.Clinton Corti Processing Company, a Division ofStandard Brands, Incorporated, is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.Local 6, American Federation of Grain Millers(AFL-CIO), is a labor organization within the meaning ofSection 2(5) of the Act.3.By refusing to allow Charles E. Smith to work on itspremises as an employee of one of CCPC contractorsbecause CCPC understood that Smith, in order to assistwishedto avoid discussion of racist talk and get back to union matters.17CCPCdid not careto lose an employee who hadgone through theprogram because(1) it had invested time and money in making him ajourneyman; and (2) theprogramiscompetitive-there aremoreapplicants than selecteesand theselection of one precludesanother fromentering theprogram. Thus,Smith's actions in attemptingto get thejourneyman to leave was adverse to the interestsof CCPC.Such actionsconstitutea validreason for the order keeping Smithoff the CCPCpremises.Nothing contained in this decision is intended to, or shall beconstrued'as, (a) eondonmg Smith's actions while onCCPC premises ofinducing, encouraging; or solicitingCCPC electricians to leave CCPC; or(b)preventingCCPC fromordering Smith off its premises should heresume his actionswhile on CCPCpremises of inducing, encouraging, orsoliciting CCPCelectriciansto leave CCPC.18The languageof the Act isbroad enough to includethe activityattributedto Smith byCCPC.Note the discussion on "groupaction" inMushroomTransportationCo.v.NLRB.,330 F.2d 683, 685 (C.A. 3, 1964).19This violation exists even though Smith wasnot then an employee ofCCPC. The protection granted bySection7 of the Actextends toemployees generallyand is not restricted to a proximateemployer-employee relationship. SeeFabric Services, Inc,190 NLRBNo. 105. CLINTONCORN PROCESSING CO.191Local 6 in its negotiations with CCPC, encouraged,induced, or requested CCPC contractors not to work onCCPC premises, CCPC hasengaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.By ordering Robbins Electric to remove Smith fromCCPC premises as an employee of Robbins and instructingRobbins not to employSmith on jobson CCPC premises,CCPC has engagedin and is engaging in unfair laborpractices,within the meaning of Section 8(a)(1) of the Act.5.The aforesaidunfair labor practicesaffectcommercewithin the meaning of Section2(6) and (7) of the Act.[RecommendedOrder omitted from publication.]